Hanna, J.
It appears, in this case, that John Fidler, two months after the death of his wife, was married to Rachel, the plaintiff herein; that he had, for several years, been a sobar and religious man; that, for several days preceding this marriage, he had been drinking, a part of the time drunk; that during that time, say for two weeks, immediately preceding the marriage, he was at plaintiff’s house, who set liquor before him; that the plaintiff was requested by his friends not to marry him until he sobered up; that she would not consent, although the marriage was postponed from Monday until Wednesday, because he was drunk; that Tuesday night he was still drunk; that Wednesday morning, when married, he was in his shirt sleeves, looking dirty, &c.; that he was drinking for several days afterwards; that, when he became sober, he left her, and in little more than a month thereafter, she applied for a divorce. The Court granted it with 250 dollars alimony.
The pleadings and evidence appear to have presented the questions of the validity and fairness of the marriage contract. The Court, in passing upon the matters thus presented, must necessarily, in the conclusion arrived at, have determined those questions in the affirmative; at all events, the first. Whether we would have come to a like conclusion on the evidence, it is not necessary to say; but the Court, having so found, we do not see that we can, under our repeated rulings, disturb the judgment.
Per Curiam. — The judgment is affirmed, with costs.